By the Court, Sanderson, C. J.
The conclusion which we have reached upon the controlling question involved in this case, renders a notice in detail of the several points made by counsel unnecessary. The plaintiffs’ title is founded upon an Alcalde grant or lease of the land in controversy for “ a term of ninety-nine years, with the right of nine renewals.” The quantity of land is described in the lease as five hundred acres, more or less ; but, as appears from the record, the actual quantity is a little less than' four hundred acres. The grant, upon its face, purports to have been made on the 14th of November, 1847, in accordance with the decree of the Junta and People of the Pueblo de San José Grde., in Upper California, passed and entered of record on the 29th day of June, 1847, and in accordance with a confirmatory decree of the people of said pueblo, passed in Primary Assembly, on the 30th day of the same month, and entered of record in the office of the Alcalde.
Assuming that the decrees of the 29th and 30th of June fully empowered the Alcalde to make the grant in question, we think they were void for the want of power in the Junta and people of the pueblo, and leaving those decrees out of the case and assuming that the Alcalde made the grant by virtue of the general powers vested in him as such Alcalde, we also think the grant was void for the same reason.
It has been held that the power to grant or lease pueblo lands was vested in the municipal authorities under the Mexican system. (Cohas v. Raisin, 3 Cal. 443 ; Hart v. Burnett, 15 Cal. 530; White v. Moses, 21 Cal. 34.) But this power, as appears from the same cases, was limited to the granting of house lots for building purposes, called solares, and sowing ground for cultivating or planting as gardens, vineyards, orchards, etc., called suertes. Upon the question as to how much land a suerte embraced, we are cited to no authority, *286except the fifth section of Appendix ¡No. 2, Rockwell’s Spanish Law, 446, containing extracts from the regulations for the government of the Province of California, by Don Felipe De Reve, Governor of the same, dated in the Royal Presidio of San Carlos de Monterey, June 1, 1779, and approved by his majesty in a royal order of the 24th October, 1781. It is there-provided that each suerte of land, whether capable of irrigation or dependent on the seasons (de riego de temporals) shall consist of two hundred varas in length, and two hundred in breadth, such being the area generally occupied in the sowing of one fanega of Indian corn; and it is further provided that not more than two suertes of irrigable land, and other two of dry land, shall be allotted to each of the pobladores. If from that time until the cession of California to the United States any change was made in the size of a suerte, counsel have failed, to produce the evidence of such change, aud our own' researches have discovered none. But admitting that a suerte had no precise limits as to quantity, the word by definition signifies a small, or middling sized lot, suitable for a garden, vineyard, or orchard. In Seoane’s Reuman and Baretti’s Dictionary the word is defined in English by the word “ lot,” and the expression suerte de caña is defined as each patch or lot into which a large sugar cane field is divided.
Guided by such light as we have we are of the opinion that the municipal authorities under the Mexican law did not have the power which was attempted to be exercised in the present case. We know of no instances where such 'grants were made except in the Pueblo of San José, and even there not until after the occupation of the country by our own people. This is, of itself, strong if not conclusive evidence of the non-existence of the power. Such a power would have been in direct antagonism to the policy of the Mexican Government as indicated in its laws touching the establishment of towns and villages, and would have retarded and defeated that policy.
For the purpose of inducing colonization and encouraging the building up of towns and villages, a certain quantity of *287land was allotted to each to be distributed in small quantities among the inhabitants for building lots and for cultivation upon a moderate scale. In view of the quantity of the land thus allotted and the purposes for which it was allotted, it is apparent to us that leases by the municipal authorities of five hundred acre tracts for nearly a thousand years at a rent of only three dollars per annum could not have been authorized consistently with the end in view.
Judgment reversed and cause remanded.